Citation Nr: 1140285	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from September 1954 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The appellant requested a hearing before the Board on her March 2009 VA form 9, but subsequently cancelled her request. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2005; myocardial infarction was certified as the immediate cause of death on his death certificate with congestive heart failure and chronic obstructive pulmonary disorder (COPD) listed as underlying immediate causes of death on his death certificate.  

2.  At the time of the Veteran's death, service connection was in effect for psoriasis, rated as 30 percent disabling, emphysema of both lungs, rated as 30 percent disabling, and amputation of the distal fourth metacarpal of the left hand, rated as 20 percent disabling.  

3.  COPD is medically defined as a generic term to encompass various types of respiratory disorders, to include emphysema.

CONCLUSION OF LAW

Service connection is established for the cause of the Veteran's death.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 and 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in April 2005.  The Veteran's death certificate indicates the immediate cause of death was myocardial infarction.  Also listed as underlying immediate causes of his death, however, were congestive heart failure and COPD.  At the time of the Veteran's death, service connection was in effect for psoriasis, an amputated finger and emphysema.  The Veteran was not service connected for heart disease at the time of his death.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  As indicated above, the Veteran was service-connected for emphysema at the time of his death, but not for heart disease. 

Service connection for cardiovascular-renal disease may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable for the Veteran's diagnosed heart disease because the earliest evidence of such disease is decades after service. 

To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. See 38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death. 38 C.F.R. § 3.312(c)(3). Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions. A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

Lay testimony and statements are deemed competent evidence as to a description of symptoms observed.  In the absence of evidence demonstrating that he or she has medical training or expertise, a lay person is not competent to render medical findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As noted, the Veteran died in April 2005 of myocardial infarction with underlying immediate causes of death listed as congestive heart failure and COPD.  The death certificate also noted tobacco use contributed to the death of the Veteran.

Medical records note the Veteran had a 1.5 pack a day smoking habit for over thirty years.  The Veteran ultimately quit smoking cigarettes in 1986, nearly two decades prior to his death.

As a side note, the appellant also claims the Veteran had emphysema as a result of in-service asbestos exposure.  At the time of the Veteran's death, he was already service-connected for emphysema.  How or why he developed emphysema in the military is not of consequence here; VA has already attributed his respiratory disability to his military service.

The Board finds noteworthy that the appellant does not claim the Veteran's heart disease is related to his military service nor does the evidence support such a finding.

That is, the Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of heart related disease or symptoms.  The Veteran was not diagnosed with heart disease until decades after service.  No medical professional has ever associated the Veteran's heart disease to his military service.

Rather, the appellant mainly contends the Veteran's service-connected disability, namely emphysema, caused the Veteran's death.  She further indicates the listed cause of death of COPD is merely a generic term, and encompassed the Veteran's diagnosis of emphysema.

In support of her claim, the appellant supplied an excerpt from "Wikipedia" defining COPD as an "umbrella term" for a group of respiratory tract diseases characterized by airflow obstruction or limitation, to include emphysema.  

COPD is defined as any disorder, e.g., asthma, chronic bronchitis, and pulmonary emphysema, marked by persistent obstruction of bronchial air flow.  Dorland's Illustrated Medical Dictionary 480 (28th ed. 1994).

The claims folder indicates the Veteran's emphysema was diagnosed within two months of separation from the military in 1974 and was initially rated 30 percent.  It does not appear the Veteran ever sought an increased rating for his respiratory disability, but according to his VA outpatient treatment records, the Veteran was oxygen dependent and chronically ill towards the end of his life.  Specifically, VA outpatient treatment records from 2003 to 2004 indicate the Veteran sought various treatments, to include stem cell treatment, to improve his health, but was chronically dependent on oxygen for his COPD. 

In light of the evidence described above, the Board concedes the Veteran's service connected emphysema is a type of COPD.  The pertinent inquiry here then is whether the Veteran's service-connected emphysema caused the Veteran's death.

VA obtained a medical opinion in December 2005 where the VA examiner opined the Veteran's emphysema did not cause the Veteran's death.  Rather, the examiner opined "it is as likely as not that the [Veteran] died from the heart disease that was brought on by...other risk factors."  The examiner further noted a pulmonary function test conducted in August 2002 showed overall mild ventilator impairment and, therefore, was not severe enough to cause his heart condition.  The examiner further noted as significant, the Veteran's long-standing smoking habit.  

The Board does not find this opinion persuasive, in part because it addressed only whether the Veteran's service-connected emphysema caused his heart disease.  The examiner did not consider whether the service-connected condition contributed to the Veteran's death.  Further, in rendering the opinion, the examiner relied on an August 2002 pulmonary function test, nearly three years prior to the Veteran's death.  As indicated above, the examiner opined the 2002 results do not illustrate a respiratory disease severe enough to cause heart disease.  In contrast, however, VA outpatient treatment records from 2003 to 2004 indicate the Veteran was "chronically ill" and oxygen dependent due to his COPD.  

The 2005 VA examiner also did not address or otherwise reconcile the fact that the death certificate listed COPD as one of the underlying immediate causes of death.  

On the other hand, the examiner noted a review of the entire claims file was completed and, therefore, the Board must presume the examiner considered 2003 and 2004 VA outpatient treatment records and the Veteran's death certificate findings in rendering the opinion.  

Private medical records detailing the events leading up to the Veteran's death could not be obtained despite efforts made by the RO.  From the VA outpatient treatment records, however, the Board concludes both the Veteran's heart disease and respiratory disease were severe and chronic at the time of the Veteran's death in 2005.  

In short, the medical evidence demonstrates the Veteran suffered with both severe heart related disease, which is not service-connected, and respiratory related disease, which is service-connected.  The 2005 VA examiner opined the Veteran's heart disease, and not his emphysema, is as likely as not the cause of the Veteran's death.  In contrast, the Veteran's death certificate lists both heart-related disease and COPD as causes of death.  

The Board finds the medical evidence in this case to be, at the very least, in equipoise.  Resolving all reasonable doubt in favor of the appellant, the claim is granted. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


